                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



MICHAEL SHOEMAKER                                                    CIVIL ACTION

VERSUS

BURL CAIN, Warden                                       NO. 10-CV-00344-BAJ-EWD
of Louisiana State Penitentiary



      RULING ON MOTION FOR CERTIFICATE OF APPEALABILITY


      This matter is before the Court on a motion by Petitioner for a certificate of

appealability ("COA"). “A COA should issue if the applicant has ‘made a substantial

showing of the denial of a constitutional right,’ 28 U.S.C. § 2253(c)(2), which [courts]

have interpreted to require that the ‘Petitioner must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims

debatable or wrong.’” Tennard v. Dretke, 542 U.S. 274, 282, 124 S.Ct. 2562, 2569, 159

L.Ed.2d 384 (U.S. 2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484, 120 S.Ct.

1595, 146 L.Ed.2d 542).

      The Court previously issued an order (Doc. 27) dismissing Petitioner’s Motion

to Set Aside Judgment Pursuant to Rule 60(b) (Doc. 26). Having considered

the record of the case and the requirements of 28 U.S.C. § 2253 and Rule 22(b), the

Federal Rules of Appellate Procedure, and Petitioner’s Request for Certificate of

Appealability (Doc. 28), the Court concludes that a substantial showing of the denial

of a constitutional right has not been made. For the reasons set forth in the

                                           1
Magistrate Judge’s Report and Recommendation, and in this Court’s denial of

Petitioner’s Motion to Set Aside Judgment Pursuant to Rule 60(b) (Doc. 26),

Petitioner’s request is DENIED.

I.    CONCLUSION


      Accordingly,


      IT IS ORDERED that Plaintiff’s Request for Certificate of Appealability

(Doc. 28) is DENIED.




                     Baton Rouge, Louisiana, this 19th day of February, 2019.




                                        ___________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                          2
